Opinion on Rehearing for limited purpose of amending opinion




                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7920



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONY MAURICE HAIRSTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-92-85-R, CA-96-346-R)


Submitted:   January 27, 1998               Decided:   May 19, 1998


Before MURNAGHAN and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Alan G. Ellis, LAW OFFICES OF ALAN ELLIS, P.C., Sausalito, Cali-
fornia, for Appellant. Joseph William Hooge Mott, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. United States v. Hairston, Nos. CR-92-85-R;
CA-96-346-R (W.D. Va. Oct. 22, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2